 

SUPPLEMENTAL AGREEMENT
TO THE COOPERATION AGREEMENT


Party A: The Administrative Committee of Jiangsu Wujin High Technology
Industrial Development Zone
Address: No. 1, Xihu Road, Wujin District, Changzhou, Jiangsu Province

 
Party B: Shanghai ConnGame Network, Ltd
Address: Floor 3th, Building A2, No. 171, Huayuan Road, Hongkou District,
Shanghai


Party A and Party B entered into a Cooperation Agreement on July 12, 2010 (the
“Original Agreement”). After signing the Original Agreement, Party B established
Changzhou ConnGame Network, Ltd in the industrial park of Party A (the “New
Company”). According to Item 3 of Section 3 in the Original Agreement, following
mutual consultation, Party A and Party B have reached an agreement regarding the
issues as set forth below, and have entered into this agreement as a
supplemental agreement to the Original Agreement.


1.
Party B shall officially transfer its headquarter to the New Company on March
31, 2011. After the commercial launch of the new products of Party B in May
2011, all the sales revenue shall be recorded by the New Company.



2.
Party B shall change its NASDAQ Stock Code from CAEI to CCGM, and change the
registered address of CCGM on NASDAQ to the address of Changzhou information
industrial park on March 31, 2011.



3.
Party A shall cause Changzhou Binhu Construction Development Group Co., Ltd, to
make an equity investment in the amount of RMB 20 Million to Party B.



4.
In addition to providing the direct support fund, Party A shall use its best
effort to assist the New Company to obtain funds and preferential policies from
provincial, municipal and district governments. When the New Company has
obtained RMB 10 Million from provincial, municipal and district levels with the
help of Party A, then Party A shall have the right to stop providing the support
fund.



5.
For the issues that are not included in this agreement, each party shall consult
with the other party. The result of such consultation shall be regarded as a
formal agreement.

 
 
 

--------------------------------------------------------------------------------

 

 
PARTY A:


THE ADMINISTRATIVE COMMITTEE OF JIANGSU WUJIN HIGH
TECHNOLOGY INDUSTRIAL DEVELOPMENT ZONE


Signature of Legal Representative or Representative
By:
/s/ Su Jianghua
Date: March 30, 2011



PARTY B:


SHANGHAI CONNGAME NETWORK, LTD


Signature of Legal Representative or Representative
By:
/s/ Zhixin (Steven) Xing
Date: March 30,2011

 
 
 

--------------------------------------------------------------------------------

 
 